Citation Nr: 1120158	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  04-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2009, the Board denied this claim in a decision in which a total of four issues were adjudicated.  In August 2010, the Veteran (through his then-representative) and the VA General Counsel (herein "the parties") filed a joint motion to vacate and remand the portion of the decision addressing the rating for the posttraumatic headaches.  This joint motion, which was granted by the United States Court of Appeals for Veterans Claims (Court) in August 2010, made clear that the remaining issues from the Board decision were not part of the appeal.

In a March 2011 statement, the Veteran referenced foot, back, neck, and allergy disorders.  Service connection is presently in effect for allergic rhinitis but not for any other disorders corresponding to those referenced in the March 2011 statement.  The Board thus refers claims for an increased evaluation for allergic rhinitis and service connection for foot, back, and neck disorders back to the Agency of Original Jurisdiction (AOJ ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the August 2010 joint motion, the parties called into question the explanation for the Board's conclusion that the criteria for an evaluation in excess of 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100, were not met.  Under this section, the next higher (30 percent) evaluation contemplates characteristic prostrating attacks occurring on an average once a month over the last several months.  In the present case, in an October 2008 VA neurological examination report, the examiner stated that the Veteran had experienced migraine headaches weekly, and "[l]ess than half" of the attacks were prostrating.  Given this statement suggesting that the Veteran experiences prostrating headaches, as well as the examiner's description of "[s]ignificant [e]ffects" on occupational functioning, and the Veteran's recent (June and October of 2010) statements suggesting a recent worsening of disability, the Board finds that a more thorough and current VA examination is needed to ascertain the frequency, duration, and severity of the Veteran's headaches.  38 C.F.R. § 3.159(c)(4) (2010).

Additionally, in a March 2011 statement, the Veteran furnished photocopies of several RO letters sent in November 2002 to treatment providers the Veteran had reported as having treated him for various conditions.  These letters were sent to the providers the Veteran had named, requesting records of treatment, albeit with another individual's name and Social Security number.  A review of the claims file reflects that corrective letters corresponding to those addressed in the March 2011 statement, with the correct name and Social Security number of the Veteran, were sent later in November 2002.  However, given the Veteran's apparent concerns about pertinent medical evidence not being contained in the claims file, the Board finds that further inquiry about such evidence should be made on remand.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 C.F.R. § 3.159(b), the need for additional evidence regarding the claim on appeal.  

If the Veteran believes there are non-VA treatment providers from whom VA has not, to date, obtained records of pertinent treatment, he should be requested to fill out a signed release form for each provider.  

If there has been recent VA treatment since August 2009 (the date of the most recent VA treatment records in the claims file), the Veteran should describe the dates and locations of such treatment.

2.  Then, all records of reported medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Then, the Veteran should be afforded a VA neurological examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected posttraumatic headaches.  The examiner must review the claims file in conjunction with the examination.    

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically address the following: 

a) Whether the Veteran's headaches are productive of characteristic prostrating attacks and, if so, how frequent (e.g., monthly, or more or less frequent) such attacks are; 

b) The significance of the October 2008 finding of migraine headaches weekly, with "less than half" of the attacks prostrating; and 

c) The effect of the Veteran's posttraumatic headaches on his occupational functioning.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


